DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends upon itself.
Claim 17 recites the limitation "the exfoliated nanosheets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kurtz et al. (US 2016/0053398).
Regarding claims 1, 6 and 18, Kurtz et al. discloses a method of producing an expanded parent material from a parent material (graphite rod(s)) in contact with an electrolyte solution (aqueous electrolyte), comprising applying potential bias (dc potential bias) to the parent material and the electrolyte solution sufficient to produce the expanded parent material while maintaining electrical connectivity through the parent material as the expanded parent material (graphene nano-flakes) is generated; wherein the parent material is selected from the group consisting of graphite (graphite rod(s)), tungsten diselenide, molybdenum disulfide, MAX phases, transition metal dichalcogenides, bundled carbon nanotubes, and gallium selenide; and wherein the parent material comprises graphite (graphite rod(s)) and the expanded parent material comprises graphene (graphene nano-flakes) (see Abstract; figure 1 and paragraphs 0006-0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2016/0053398) in view of Li et al. (US 2013/061199 A1).
Regarding claim 9 and 12, Kurtz et al. fails to disclose a method wherein the electrolyte solution is an aqueous solution and wherein the electrolyte comprises an electrolyte selected from the group consisting of sodium sulfate, potassium sulfate, ammonium sulfate, sulfuric acid, nitric acid, phosphoric acid, sodium nitrate, sodium phosphate, potassium phosphate, ammonium phosphate, sodium nitrate, potassium nitrate, ammonium nitrate, sodium chloride, sodium perchlorate, potassium perchlorate, ammonium perchlorate, and combinations thereof; and wherein the electrolyte solution is a hydrophilic solution, and wherein the method further comprises functionalizing the parent material with a hydrophilic moiety.
Li et al. disclose a method wherein the electrolyte solution is an aqueous solution and wherein the electrolyte comprises an electrolyte selected from the group consisting of sodium sulfate, potassium sulfate, ammonium sulfate, sulfuric acid, nitric acid, phosphoric acid, sodium nitrate, sodium phosphate, potassium phosphate, ammonium phosphate, sodium nitrate, potassium nitrate, ammonium nitrate, sodium chloride, sodium perchlorate, potassium perchlorate, ammonium perchlorate, and combinations thereof; and wherein the electrolyte solution is a hydrophilic solution, and wherein the method further comprises functionalizing the parent material with a hydrophilic moiety (see paragraphs 0004-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electrolyte solution is an aqueous solution and wherein the electrolyte comprises an electrolyte selected from the group consisting of sodium sulfate, potassium sulfate, ammonium sulfate, sulfuric acid, nitric acid, phosphoric acid, sodium nitrate, sodium phosphate, potassium phosphate, ammonium phosphate, sodium nitrate, potassium nitrate, ammonium nitrate, sodium chloride, sodium perchlorate, potassium perchlorate, ammonium perchlorate, and combinations thereof; and wherein the electrolyte solution is a hydrophilic solution, and wherein the method further comprises functionalizing the parent material with a hydrophilic moiety, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 2-5, 7-8, 10-11, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 4-5, 7-8, 10-11, 13-16, and 19-20, the combined teachings of Kurtz et al. and Li et al. fail to disclose a method wherein maintaining electrical connectivity through the parent material comprises applying pressure to the parent material as the expanded parent material is generated; wherein applying pressure to the parent material comprises applying a constant pressure as the parent material expands; wherein applying pressure to the parent material comprises applying a non-constant pressure as the parent material expands; wherein the parent material is in a form selected from the group consisting of a powder, flakes, and granules; comprising agitating the parent material to disperse the parent material in the slurry electrolyte solution; wherein the electrolyte solution has a concentration of between about 0.01 M and about 1 M; wherein the electrolyte solution comprises lithium ions and an organic solvent selected from the group consisting of dichloromethane, dichlorobenzene, diphenyl ether, dimethylformamide, dimethylsulfoxide, n-methylpyrrolidone, and combinations thereof; wherein functionalizing the parent with a hydrophilic moiety comprises heating the parent material in an acidic solution; wherein the hydrophilic moiety is selected from the group consisting of a hydroxyl group, a carbonyl group, an amine group, an epoxide group, an ether group, a diazonium group, and a carboxyl group; wherein functionalizing the parent material with a hydrophobic moiety oxidizes a portion of the parent material to provide oxidized expanded parent material, the method further comprising reducing any oxidized expanded parent material; wherein the expanded parent material comprises exfoliated nanosheets; further comprising separating the expanded parent material from the parent material; and  further comprising washing the expanded parent material.
Claim 3 depends on claim 2.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774